Citation Nr: 0026094	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 10 percent rating assigned 
following a grant of service connection for intractable 
plantar keratosis of the right foot.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1984 to June 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO.  

The veteran testified before a Hearing Officer at the RO in 
December 1997.  

The case was remanded by the Board to the RO in October 1999 
for further development.  



REMAND

In this case, the veteran submitted a claim of service 
connection for a right foot disability in June 1991.  The 
veteran was afforded a VA examination in this regard in 
August 1991.  The veteran described skin lesions on the soles 
of her right and left feet which were treated in service.  
The veteran recalled that the term plantar warts was 
mentioned in service, but she was not certain of the 
diagnosis.  The examiner noted that the lesions were healed, 
and asymptomatic at that time.  On examination, the veteran's 
feet were within normal limits with scattered, increased 
pigmentation and healed lesions on the soles of both feet.  
The examiner concluded that the veteran's foot disability was 
consistent with past plantar warts.

In an October 1991 rating decision, the RO granted service 
connection for residuals of tinea pedis, by history, and 
assigned a noncompensable rating to that disability, 
effective on June 21, 1991.

In November 1994, the veteran requested an evaluation of her 
"foot condition."  A May 1993 VA outpatient treatment 
record shows that the veteran complained of a recurrent foot 
condition which included recurrent pustular lesions which 
became larger.  The examiner noted a small lesion on the sole 
of the veteran's right foot.  Diagnostic impression was that 
of a possible fungal eruption.

The veteran's noncompensable evaluation for the service-
connected tinea pedis was confirmed and continued in an 
August 1995 RO rating decision.

In April 1997, the veteran again requested a reevaluation of 
the service-connected tinea pedis.  In support of her claim 
for an increased rating, the veteran submitted treatment 
records from a private podiatrist.  Specifically, an October 
1996 progress note shows that the veteran was treated for 
complaints of a painful area on the plantar aspect of her 
right foot which she indicated had been present since 
military service.  Open chain biomechanical examination 
showed that the veteran had a slight amount of forefoot 
supinatus.  Closed chain examination showed some splaying of 
the forefoot, but mostly hypermobility of the first ray from 
midstance through toe off.  X-ray studies showed the lesion 
to be just directly ahead of the third metatarsal shaft which 
appeared to be slightly elongated.  The axial view showed 
that the third metatarsal was slightly plantar flexed 
relative to the other metatarsal heads.  Assessment was that 
of (1) probable intractable plantar keratoma or an impacted 
verruca; (2) plantar flexed and elongated third metatarsal.  
The examiner indicated that he completely debrided the 
lesion. There was no pinpoint bleeding, but it remained 
painful.  It appeared to the examiner that the veteran had a 
true IPK (intractable plantar keratosis) secondary to the 
elongated plantar flexed metatarsal.  The examiner informed 
the veteran of a possible surgical treatment.

In May 1997, the RO issued a rating decision which again 
confirmed and continued he noncompensable evaluation for the 
service-connected tinea pedis.  Later that month, the veteran 
disagreed with the May 1997 rating decision.  The veteran 
indicated that her private podiatrist explained that the 
swelling and eruptions were from the shifting of the bones in 
her foot.  The veteran further indicated that the podiatrist 
was the first physician that took x-ray studies of the foot.  
Finally, the veteran noted that her foot swelled during 
service, but that the military was not able to diagnose her 
before discharge, concluding only that she had a possible 
tinea pedis.  

In May 1997, the veteran's private podiatrist submitted a 
letter regarding the veteran's foot disability.  
Specifically, the podiatrist indicated that the diagnosis of 
IPK referred to a condition in which a deeply nucleated 
keratosis was formed in an area of excessive pressure caused 
by an elongated or plantar flexed metatarsal bone.  The 
podiatrist noted that the veteran had a plantar flexed and 
elongated third metatarsal which was the primary cause of the 
IPK as the bone abnormality caused excessive pressure in that 
area.  The podiatrist concluded that the veteran's condition 
was not a fungal condition as is tinea pedis.  

In a September 1997 rating decision, the RO denied service 
connection for intractable plantar keratosis.  

In September 1997, the veteran submitted a statement in 
disagreement with the RO decision denying service connection 
for intractable plantar keratosis.  The veteran indicated 
that she was discharged from the military before x-ray 
studies of her foot were completed.  The veteran noted that 
the RO rating decision in 1991 which granted service 
connection for tinea pedis was based on a military diagnosis.  
The veteran also noted that her podiatrist explained that the 
reason her foot would not heal was because the bone in the 
foot was shifted and was protruding into the flesh of the 
foot.  The veteran opined that her current foot disability 
should not be considered a new condition, but rather a 
continuation of her original claim.

In her December 1997 VA Form 9, the veteran indicated that 
the issue of an increased rating for the service-connected 
tinea pedis should be dropped and the issue of service 
connection for intractable plantar keratosis should continue 
on appeal.

In December 1997, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  The veteran testified 
that her claim of service connection all along had been for a 
foot disability now diagnosed as intractable plantar 
keratosis, and that the grant of service connection for tinea 
pedis was simply a result of a diagnosis on her service 
medical records.  The veteran opined that the RO erred in 
October 1991 by granting service connection for tinea pedis 
instead of intractable plantar keratosis.  The veteran 
testified that her foot problems in service were of the same 
type as the current problems.  The veteran testified that her 
feet did not swell as much as they did in service because she 
was not elevating her foot in service.  

Thereafter, in a December 1997 Hearing Officer rating 
decision, the RO granted service connection for intractable 
plantar keratosis of the right foot, and assigned a 10 
percent rating to that disability, effective on May 30 1997.  
The veteran timely appealed that determination, contending 
that her service-connected intractable plantar keratosis was 
more disabling than was represented by the 10 percent 
evaluation.  

In October 1999, the Board remanded the case back to the RO 
for further development to include a VA examination to 
determine the current severity of the veteran's service-
connected intractable plantar keratosis.  

In the veteran's June 1998 substantive appeal, she disputed 
the effective date of the grant of service connection for 
intractable plantar keratosis of the right foot.  As per the 
directives of the October 1999 Board Remand, the RO issued a 
Supplemental Statement of the Case in April 2000 which 
determined that the effective date of May 30, 1997 for award 
of compensation for intractable keratosis was correct.  

The veteran was afforded a fee basis examination in February 
2000.  The veteran reported that the onset of her intractable 
keratosis was in approximately 1989, but that the condition 
went undiagnosed until she was treated by a private doctor 
after discharge from service.  The veteran reported that she 
suffered not from a skin condition, but rather from a bone 
condition in her right foot.  The examiner explained to the 
veteran that the diagnosis of a plantar keratosis was a skin 
condition caused by an underlying abnormality of the bone.  
The veteran's reported symptoms included complaints of 
itching pain, particularly on weight bearing on the sole of 
the right foot.  The veteran described the pain as extreme, 
but was not receiving treatment at that time.  

The examination revealed a condition present on the skin over 
the distal end of the third metatarsal measuring 
approximately 1.5 cm. That was essentially circular or round 
in shape.  There was no ulceration, but there was a small 
dimple in the center approximately the size of the lead in a 
lead pencil.  There was no exfoliation, but there was a 
hardening of the area, a callus formation.  That area was 
very painful to direct pressure.  There was also an 
associated callus over the fifth metatarsophalangeal joint of 
the same foot which was not painful.  

In this case, the Board finds that the medical evidence of 
record is unclear as to whether the veteran suffers from a 
skin condition or an underlying bone abnormality.  
Specifically, the veteran's private podiatrist's report in 
October 1996 indicated that the veteran had probably 
intractable plantar keratoma or an impacted verruca.  

Moreover, the February 2000 fee basis examination indicated 
that plantar keratosis is a skin condition caused by an 
underlying abnormality of the bone.  However, a physical 
examination of the veteran's skin only was conducted, and the 
examiner did not comment on any underlying functional 
limitation associated with the right foot.  

In short, both the private podiatrist and the fee basis 
examiner state that the veteran suffers from an underlying 
bone abnormality.  However, the RO continues to rate the 
veteran's service-connected disability as a skin condition.  
The Board finds hat consideration should be given to a 
possible bone abnormality, but there must be some 
clarification as to the disability from which the veteran 
suffers before the Board can properly adjudicate this appeal 
and the veteran must have the opportunity to be heard during 
that process.  

Finally, as noted above, the veteran disputed the effective 
date of the grant of service connection for intractable 
plantar keratosis of the right foot.  Although the RO issued 
a supplemental statement of the case on that issue, the RO 
did not properly inform the veteran as to the proper 
procedures needed to perfect her appeal on the issue of an 
earlier effective date for the service-connected intractable 
plantar keratosis.  

Hence, due process considerations mandate that the case be 
REMANDED for a supplemental statement of the case to include 
proper notice to the veteran regarding the requirements for 
perfection of her appeal.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom she has received 
treatment for foot complaints since 
service.  Thereafter, the RO should 
obtain and associated with the claims 
file legible copies of all records that 
have not already been obtained.  

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a special VA examination to 
determine the current severity of the 
service-connected right foot disability.  
It is imperative that the examiner 
reviews the entire claims folder, and 
particularly the service medical records, 
prior to the examination.  All indicated 
tests should be conducted.  The examiner 
should render an opinion as to whether 
the veteran suffers from a bone disorder, 
a skin disorder, or both.  If the 
examiner determines that the veteran 
suffers from both IPK and an underlying 
bone abnormality, he/she should opine as 
to whether the skin disorder and the bone 
abnormality are related.  The examiner 
should also opine as to the degree of any 
related functional loss due to pain.  The 
factors upon which the medical opinion is 
based must be set forth in the report.  

3.  The RO should furnish the veteran 
with a supplemental statement of the case 
with regard to the issue of an earlier 
effective date for the grant of service 
connection for intractable plantar 
keratosis of the right foot.  In this 
regard, the veteran must be provided with 
the appropriate procedural and appellate 
rights so that she may be instructed how 
to properly perfect her appeal in this 
regard.  

4.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claims 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and should then be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until she is further informed, but she may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 9 -


